Case: 16-40818      Document: 00513979841         Page: 1    Date Filed: 05/04/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals

                                      No. 16-40818
                                                                                      Fif h Circuit

                                                                                    FILED
                                                                                 May 4, 2017

UNITED STATES OF AMERICA,                                                      Lyle W. Cayce
                                                                                    Clerk
              Plaintiff - Appellee

v.

RAMON RESENDEZ-GONZALEZ, also known as Ramon Gonzales
Resendez, also known as Ramon Gonzalez Resendez, also known as Ramon
Rezendez Gonzalez,

              Defendant - Appellant




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 3:15-CR-25-1


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Ramon Resendez-
Gonzalez has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores,
632 F.3d 229 (5th Cir. 2011). Resendez-Gonzalez has filed a response. We
have reviewed counsel’s brief, Resendez-Gonzalez’s response, and the relevant


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40818      Document: 00513979841   Page: 2   Date Filed: 05/04/2017


                                 No. 16-40818

portions of the record reflected therein. We concur with counsel’s assessment
that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.




                                       2